DETAILED ACTION

Location of Application 
The location of the subject application has changed.  The subject application is now located in Workgroup 1630, Art Unit 1634, and has been docketed to Primary Examiner Bradley L. Sisson.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 1-3, 5-9, and 12-18.  See 37 CFR 1.84(p)(1) – (5) and 37 CFR 1.84(l).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)
The margins are not of proper size in Figure(s) 1-27.  See 37 CFR 1.84(g).
The numbering of the sheets of drawings bearing FIG(s). 1-27 is not in compliance with all aspects of 37 CFR 1.84(t).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 6-12, 14, 15, 16, 17, 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnall-Levin et al. ( U.S. 20150376700 A1, 2015).
Claim 1 sets forth a method for analyzing variations in fetal nucleic acid molecules by processing fetal nucleic acid molecules against parental haplotype blocks.  The parental haplotype blocks can be either maternal or paternal and are derived from biological samples.  To generate the sequence information for processing, biological samples are obtained from pregnant mothers, and parental nucleic acid molecules are isolated from the sample. The parental nucleic acid molecules are co-partitioned with nucleic acid barcode molecules in wells, beads or droplets; and the barcoded parental nucleic acid molecules are enriched for target regions and generate an enriched set of barcoded parental nucleic acid molecules.  These barcoded parental nucleic acid molecules are then sequenced and processed in order to identify maternal or paternal haplotype blocks.  Maternal cell free nucleic acid sequence information derived from a maternal cell free biological sample is then processed against the maternal or paternal haplotype blocks to identify variations in the fetal nucleic acid sequence derived from the maternal cell free nucleic acid sample (see paragraph 0115 lines 1-7 of Schnall-Levin et al.). 
Schnall-Levin et al., also teaches a reducing agent that dissolves or degrades barcoded beads, releasing the oligonucleotides with the barcodes and random N-mers from the beads within droplets. Levin et al also teaches that the random N-mers then prime different regions of the sample nucleic acid, resulting in amplified copies of the sample after amplification, where each copy is tagged with a barcode sequence (see paragraph 0093 lines 24-30 of Schnall-Levin et al.). 
Schnall-Levin et al., also teach that each droplet contains a set of oligonucleotides that contain identical barcode sequences and different random N-mer sequences. Schnall-Levin teaches that the emulsion droplet is broken, and additional sequences e.g., sequences that aid in particular sequencing methods, may be added, via, for example, amplification methods like PCR which is the enrichment step required in claim 9 (see paragraph 0093 of Schnall-Levin et al.). 
Schnall-Levin et al. also teaches that sequencing may then be performed.  Levin et al. further teaches that sequencing may be performed via any suitable type of sequencing platform (see paragraph 0115 lines 30-43 of Schnall-Levin et al.).
Schnall-Levin et al., teaches that the paternal fragment sequences and the maternal fragment sequences are each used to link sequences into one or more inferred contigs. The reference also teaches that the inferred contigs are used to construct maternal and paternal phase blocks (paragraph 0025 lines 1-6 of Schnall-Levin et al.). 
Schnall-Levin et al., also teach that the sequence of fetal nucleic acid is compared to the maternal and paternal phase blocks to construct fetal phase blocks (see paragraph 0169 lines 65-70 of Schnall-Levin et al.).  Unencapsulated nucleic acid fragments that have entered the bloodstream are referred to as being cell-free.  The reference teaches that sample nucleic acids are derived by obtaining a biological sample from a subject, and that the biological sample includes a cell-free sample nucleic acid.  The reference also teaches that fetal nucleic acid comprises cell-free nucleic acid (see paragraphs 0028 and 0030 of Schnall-Levin et al.).  
Regarding claim 4, the reference teaches size selected sample nucleic acids copartitioned with barcode beads in aqueous droplets within a fluorinated oil continuous phase using a microfluidic partitioning system. (see paragraph 0910 lines 6-9 of Schnall-Levin et al.). 
Regarding claim 5, as previously stated in this action, Levin et al., teach that after the emulsion droplet is broken, additional sequences e.g., sequences that aid in particular sequencing methods, may be added, via, for example, amplification methods like PCR which is the enrichment step required in claim 9.   After the barcoded nucleic acids have been enriched by amplification, the reference teaches that sequencing may be performed (see paragraph 0093 of Schnall-Levin et al.).  
With regard to claim 6, the reference teaches breaking an emulsion partition.  Levin et al., also teach that additional sequences may be added when the emulsion is emptied, via, for example, amplification methods (see paragraph 0093 lines 28-33 of Schnall-Levin et al.).
Regarding claim 7, Schnall-Levin et al., teach size selected sample nucleic acids copartitioned with barcode beads, amplified and processed into a sequencing library.  The reference also teaches that the DNA was subjected to hybrid capture using an Agilent SureSelect Exome capture kit after barcoding and prior to sequencing (see paragraph 0202 lines 1-5 of Schnall-Levin et al.).
Regarding claim 8, Schnall-Levin et al., teach that the DNA was subjected to hybrid capture using an Agilent SureSelect Exome capture kit after barcoding and prior to sequencing (see paragraph 0202 lines 1-5 of Schnall-Levin et al.).  
With regard to claim 9, Schnall-Levin et al., teach that random N-mers prime different regions of sample nucleic acid, resulting in amplified copies of the sample after amplification, where each copy is tagged with a barcode sequence (see paragraph 0093 24-30 of Schnall-Levin et al.).
Regarding claim 10, the reference teaches testing a pregnant woman at risk of carrying a fetus with an aneuploid genome.  The reference also teaches that a maternal blood sample containing fetal genetic material is collected. Levin et al., further teach that genetic material (e.g., cell-free nucleic acids) is then extracted from the blood sample (see paragraph 0115 lines 1-7 of Schnall-Levin et al.). 
Regarding claim 11, Schnall-Levin et al., teach that a fetal nucleic acid sample is obtained from a pregnant mother.  The reference also teaches that long range sequence context can be obtained for the fetal nucleic acid from sequencing of shorter barcoded fragments (see paragraph 0121 lines 1-6 of Schnall-Levin et al.).
Regarding claim 12, Schnall-Levin et al., teach collecting a maternal blood sample containing fetal genetic material.  The reference also teaches that the cell-free DNA is sequenced to generate sequences of both the maternal circulating DNA and fetal circulating DNA.  The reference further teaches that the reads are compared to the paternal and maternal phase blocks (see paragraph 0214 lines 1-4 of Schnall-Levin et al.).
Regarding claim 13, Schnall-Levin et al., teach that samples comprising maternal DNA from a pregnant patient and a sample comprising paternal DNA from the father of the fetus are collected. The reference also teaches that nucleic acids from each sample are separated into different partitions along with molecular barcoded tags and sequenced; and then the sequences are used to generate inferred contigs for each of the partitioned maternal and paternal fragments (see paragraph 0212, lines 1-6, of Schnall-Levin et al.). 
Regarding claim 14, Schnall-Levin et al., teach a maternal nucleic acid sequence and/or paternal nucleic acid sequence with a length greater than 10 kilobases (kb). The reference also teaches that the maternal and paternal partitions comprise droplets in an emulsion (paragraph 0029, lines 1-4, of Schnall-Levin et al.).
Regarding claim 15, the reference teaches that the maximum inferred contig length is at least 200 kb (see page 30 claim 16 of Schnall-Levin et al.). 
Regarding claim 16, the reference teaches that beads including the attached oligonucleotides may be co-partitioned with individual samples, such that a single bead and a single sample are contained within an individual partition. The reference also teaches that in some cases, where single bead partitions are desired, the relative flow rates of the fluids can be controlled such that, on average, the partitions contain less than one bead per partition, in order to ensure that those partitions that are occupied, are primarily singly occupied (see paragraph 0092, lines 1-8, of Schnall-Levin et al.). 
Regarding claim 17, Schnall-Levin et al., teach a first fragment in a discrete partition in among a plurality of discrete partitions. The reference also teaches that the discrete partition is a droplet in an emulsion (see paragraph 0007 lines 1-3 of Schnall-Levin et al.).
With regard to claim 18, Schnall-Levin et al., teach methods, compositions and systems for haplotype phasing and copy number variation assays (see abstract lines 1-5 of Schnall-Levin et al.).
Schnall-Levin et al., teach that oligonucleotides comprising a first barcode sequence are co-partitioned with a first nucleic acid, and oligonucleotides comprising a second barcode sequence are co-partitioned with a second nucleic acid. The reference also teaches that the oligonucleotides comprising the first barcode sequence are releasably attached to a first bead, and the oligonucleotides comprising the second barcode sequence are releasably attached to a second bead, and the co-partitioning comprises co-partitioning the first and second beads into the first and second partitions, respectively.  The reference also teaches attaching a first barcode sequence to fragments of the first nucleic acid or to copies of portions of the first nucleic acid to provide first barcoded fragments; and attaching a second barcode sequence to fragments of the second nucleic acid or to copies of portions of the second nucleic acid to provide second barcoded fragments.  The reference further teaches that the first and second partitions comprise droplets in an emulsion (see paragraph 0023 of Schnall-Levin et al.). 
Schnall-Levin et al., also teach that with the aid of a microfluidic device, a water-in-oil emulsion may be formed, where the emulsion contains aqueous droplets that contain sample nucleic acid, reducing agent, and barcoded beads (see paragraph 0093 lines 16-26 of Schnall-Levin et al.).  The reference teaches that beads including the attached oligonucleotides may be co-partitioned with the individual samples, such that a single bead and a single sample are contained within an individual partition (see paragraph 0092 lines 1-5 of Schnall-Levin et al.). The reference also teaches that multiple occupied partitions, or unoccupied partitions may often be present (see paragraph 0094 lines 1-4 of Schnall-Levin et al.).
Schnall-Levin et al., teach releasing oligonucleotides with the barcodes and random N-mers from the beads within the droplets.  The reference also teaches that the random N-mers then prime different regions of the maternal sample nucleic acid, resulting in amplified copies of the maternal sample after amplification, where each copy is tagged with a barcode sequence (see paragraph 0168 lines 17-26 of Schnall-Levin et al.).
Schnall-Levin et al., also teach that each droplet contains a set of oligonucleotides that contain identical barcode sequences and different random N-mer sequences. Levin also teaches that the emulsion is broken, and additional sequences e.g., sequences that aid in particular sequencing methods, may be added, via, for example, amplification methods like PCR.  Levin also teaches that sequencing may then be performed.  Schnall-Levin et al. further teaches that sequencing may be performed via any suitable type of sequencing platform (see paragraph 0115 lines 30-43 of Schnall-Levin et al.).
The reference teaches that the paternal fragment sequences and the maternal fragment sequences are each used to link sequences into one or more inferred contigs. The reference also teaches that the inferred contigs are used to construct maternal and paternal phase blocks (paragraph 0025 lines 1-6 of Schnall-Levin et al.).
Schnall-Levin et al., teach that paternal fragment sequences and maternal fragment sequences are each used to link sequences into one or more inferred contigs.  Schnall-Levin et al., further teach that the inferred contigs are used to construct maternal and paternal phase blocks (paragraph 0025 lines 1-6 of Schnall-Levin et al.).  Schnall-Levin et al., also teach that the sequence of fetal nucleic acid is compared to the maternal and paternal phase blocks to construct fetal phase blocks (see paragraph 0169 lines 65-70 of Schnall-Levin et al.).
Regarding claim 21,  the reference also teaches that an emulsion is broken, and additional sequences e.g., sequences that aid in particular sequencing methods, may be added, via, for example, amplification methods like PCR.  Schnall-Levin also teaches that sequencing may then be performed.  Schnall-Levin et al., further teach that sequencing may be performed via any suitable type of sequencing platform (see paragraph 0115 lines 30-43 of Schnall-Levin et al.).
Regarding claim 22, the reference teaches that a fetal nucleic acid sample is obtained from a pregnant mother.  The reference also teaches that long range sequence context can be obtained for the fetal nucleic acid from sequencing of shorter barcoded fragments (see paragraph 0121 lines 1-6 of Schnall-Levin et al.).
With regard to claim 23, the reference teaches collecting a maternal blood sample containing fetal genetic material.  The reference also teaches that the cell-free DNA is sequenced to generate sequences of both the maternal circulating DNA and fetal circulating DNA.  The reference further teaches that the reads are compared to the paternal and maternal phase blocks (see paragraph 0214 lines 1-4 of Schnall-Levin et al.).
Regarding claim 24, Schnall-Levin et al., teach that the paternal fragment sequences and the maternal fragment sequences are each used to link sequences into one or more inferred contigs. The reference also teaches that the inferred contigs are used to construct maternal and paternal phase blocks (paragraph 0025 lines 1-6 of Schnall-Levin et al.).
Regarding claim 26, Schnall-Levin et al., teach a maternal nucleic acid sequence and/or paternal nucleic acid sequence with a length greater than 10 kilobases (kb). The reference also teaches that the maternal and paternal partitions comprise droplets in an emulsion (paragraph 0029 lines 1-4 of Schnall-Levin et al.).
Regarding claim 27, Schnall-Levin et al., teach that the maximum inferred contig length is at least 200 kb (see page 30 claim 16 of Schnall-Levin et al.).
With regard to claim 28, the reference teaches that the maternal and paternal partitions comprise droplets in an emulsion (paragraph 0029 lines 1-4 of Schnall-Levin et al.).
Schnall-Levin et al., in paragraph [0030], teach “attaching the barcode sequence to the fragments of the cell-free sample nucleic acid or to the copies of portions of the cell-free sample nucleic acid in an amplification reaction using the primer”.  The aspect that the nucleic acid samples were having a barcode attached or incorporated therein, and were also subjected to amplification, speaks directly to enrichment of the various samples, including that of both parents.  The fact that the barcode can be part of the primer that is used in an amplification reaction speaks directly to limitations of claim 31, that a “nucleic acid barcode molecules comprises a sequence complementary to one or more target sequences”.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 4, 5, 6-12, 14, 15, 16, 17, 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnall-Levin et al. ( U.S. 20150376700 A1, 2015).

Response to argument
Applicant’s representative, at page 7 of the response of 18 October 2021, hereinafter the response, asserts:
The Office has not established that Schnall-Levin discloses all of the elements of independent claim 1. For example, the Office has not established that Schnall-Levin teaches or discloses“(b) enriching said plurality of barcoded parental nucleic acid molecules or derivatives thereof for target nucleic acid molecules comprising one or more target regions to generate an enriched set of barcoded parental nucleic acid molecules.”

The above argument has been considered and has not been found persuasive for as set forth above, Schnall-Levin et al., in paragraph [0030], teach “attaching the barcode sequence to the fragments of the cell-free sample nucleic acid or to the copies of portions of the cell-free sample nucleic acid in an amplification reaction using the primer”.  The aspect that the nucleic acid samples were having a barcode attached or incorporated therein, and were also subjected to amplification, speaks directly to enrichment of the various samples, including that of both parents.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 4, 5, 6-12, 14, 15, 16, 17, 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnall-Levin et al. ( U.S. 20150376700 A1, 2015).


Claim(s) 1, 2-5, 9-12, 16-24, 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hui et al. (“Universal Haplotype-Based Noninvasive Prenatal Testing for Single Gene Diseases”, Clinical Chemistry, 63:2 513–524, 2017).
With regard to claim 1, the reference teaches barcoding, enriching, and sequencing parental nucleic acid molecules; so that they can be used to process and noninvasively identify sequence variants in fetal nucleic acid molecules (see page 515 Fig.1 of Hui et al.). 
As previously stated, unencapsulated nucleic acid fragments that have entered the bloodstream are referred to as being cell-free.  The Hui et al., reference teaches the presence of cell-free fetal DNA in maternal plasma, and a method of analyzing the cell-free nucleic acid from maternal plasma by generating barcoded parental nucleic acid molecules in a plurality of partitions (see page 513 right col. 1st paragraph lines 1-3 of Hui et al.).  The reference also teaches using nucleic acids isolated from parental samples, and a plurality of barcode molecules to generate the barcoded parental nucleic acid molecules taught in the application.  In figure 1, the reference teaches partitioning genomic DNA and barcoded gel beads followed by amplification and barcoding of the DNA to produce barcoded “short reads” (see page 1 supplemental methods).  The reference also teaches that generation of these “short reads” for both maternal and paternal samples was conducted via the previously mentioned process (see page 514, right col., 2nd paragraph, and page 1, supplemental methods).  The reference also teaches using random primers to amplify portions of the genomic DNA in figure 1 and the first page of the supplemental methods, where it teaches amplification and barcoding.  This is enriching using nucleic acid amplification of target regions. This process is a form of “enriching” because the amplification of targets of interest and their subsequent labeling with barcodes results in the predictable result of maximizing on target reads and saving time by focusing sequencing efforts on specific targets.  These results are both features of hybridization-based target enrichment.   The reference further teaches a method wherein the parental genomic DNA was enriched with target capture probes prior to sequencing (see page 2 supplemental methods line 24 of Hui et al.), and thus teaches enriching said plurality of barcoded parental nucleic acid molecules for target nucleic acid molecules comprising one or more target regions to generate an enriched set of barcoded parental nucleic acid molecules.  The reference teaches using said set of enriched barcoded parental nucleic acid molecules or derivatives thereof to generate parental nucleic acid sequence information.  The reference teaches processing the sequence information to identify one or more parental haplotype blocks from a parental sample (see fig.1 and page 2 supplemental materials line 41 and following of Hui et al.).  

The reference also teaches “barcode based assembly”, and “haplotype phasing” (see page 515 of Hui et al.).  Haplotype assembly can accomplish the same result as determining a haplotype block, because phasing methods or assays can be used to determine whether a specified set of alleles reside on the same or different chromosomes. 
Additionally, several linked alleles that define a haplotype may correlate with, or be associated with, a particular disease phenotype; in such cases, a haplotype, rather than any one particular genetic variant, may be the most determinative factor as to whether a patient will display the disease.  Therefore, determining whether certain genetic variations appear on the same or different chromosomes (also known as phasing), or whether a particular variant was maternally or paternally inherited are synonymous with haplotype analysis. 
Regarding claim 2, Hui et al. teaches high-throughput linked-read sequencing followed by maternal plasma-based relative haplotype dosage analysis (see page 513 left col. 4th paragraph of Hui et al.).
Regarding claim 3, Hui teaches RHDO analysis based on sequential probability ratio test (SPRT) classification was performed to deduce the fetal inheritance of the maternally transmitted mutations (see page 516 left col. 3rd paragraph of Hui et al.). 
Regarding claim 4, Hui et al. teach that a library of Genome Gel Beads is combined with an optimal amount of HMW template gDNA in Master Mix and partitioning oil to create Gel Bead-In-EMulsions (GEMs). Each Gel Bead is functionalized with millions of copies of a 10x™ Barcoded primer and the barcoding reaction takes place in volumes on the order of 100 picoliters (see page 515 Fig. 1 of Hui et al. and page 2 Chromium TM reagent kits user guide step 2). 
Regarding claim 5, Hui et al., teach resolving the haplotypes of parental genomes with the use of linked-read sequencing technology.  Hui et al. also teaches identifying SNPs within and flanking the genes of interest in maternal plasma DNA by targeted sequencing (see page 513 left col. 2nd paragraph of Hui et al.).
Regarding claim 9, Hui et al., teach long DNA molecules were partitioned into gel beads and amplified by unique (10X Genomics) barcoded primers. (see page 2 Chromium TM reagent kits user guide step 2).
Regarding claim 10, Hui et al., teaches that parental haplotypes were first determined using microfluidics-based linked-read sequencing on blood cell DNA obtained from the pregnant woman and her male partner (see page 515 left col. 2nd paragraph of Hui et al.).
Regarding claim 11, Hui et al., teach analysis of the parental DNA and the fetal DNA obtained by chorionic villus sampling or amniocentesis.  Hui et al also teaches linked short reads were prepared from the parental buffy coat DNA that were target captured and sequenced (see page 516 right col. 3rd paragraph of Hui et al.).
Regarding claim 12, Hui et al., teach the noninvasive assessment of both maternally and paternally inherited mutations involves the analysis of single nucleotide polymorphisms (SNPs) in maternal plasma DNA with reference to parental haplotype information (see page 513 left col. 1st paragraph of Hui et al.).
Regarding claim 13, the reference teaches the centrifugation of maternal and paternal blood samples and the subsequent processing of maternal and paternal buffy coat DNA.  The reference also teaches that mutant-linked and wild-type–linked maternal and paternal haplotypes were successfully determined (see page 514 right col. 3rd paragraph lines 8-16, and page 518 left col. 2nd paragraph, lines 2-10, of Hui et al.).  
Regarding claim 16, Hui et al., teach a library of Genome Gel Beads is combined with an optimal amount of high molecular weight (HMW) template gDNA in Master Mix and partitioning oil to create Gel Bead-In-EMulsions (GEMs). Each Gel Bead is functionalized with millions of copies of a 10x™ Barcoded primer and the barcoding reaction takes place in volumes on the order of 100 picoliters (see page 515 Fig. 1 of Hui et al. and page 2 Chromium TM reagent kits user guide step 2). 
Regarding claim 17, Hui et al., teach a library of Genome Gel Beads is combined with an optimal amount of HMW template gDNA in Master Mix and partitioning oil to create Gel Bead-In-EMulsions (GEMs) (see page 515 Fig. 1 of Hui et al. and page 2 Chromium TM reagent kits user guide step 2).
With regards to claim 18, the reference teaches barcoding, enriching, and sequencing parental nucleic acid molecules; so that they can be used to process and noninvasively identify sequence variants in fetal nucleic acid molecules.  The reference teaches generating barcoded parental nucleic acid molecules in a plurality of partitions.  The reference also teaches using nucleic acids isolated from parental samples, and a plurality of barcode molecules to generate the barcoded parental nucleic acid molecules taught in the application.  In figure 1, the reference teaches partitioning genomic DNA into barcoded gel beads followed by amplification and barcoding of the DNA to produce barcoded “short reads” (see page 1 supplemental methods of Hui et al.).  The reference also teaches that generation of these “short reads” for both maternal and paternal samples was conducted via the previously mentioned process (see page 514, 2nd col. and page 1 supplemental methods of Hui et al.).  The reference also teaches using random primers to amplify portions of the genomic DNA in figure 1 and the first page of the supplemental methods, where it teaches amplification and barcoding.  This is enriching using nucleic acid amplification of target regions.  As stated previously, this process is a form of “enriching” because phasing methods or assays can be used to determine whether a specified set of alleles reside on the same or different chromosomes. Additionally, several linked alleles that define a haplotype may correlate with, or be associated with, a particular disease phenotype; in such cases, a haplotype, rather than any one particular genetic variant, may be the most determinative factor as to whether a patient will display the disease.  Therefore, determining whether certain genetic variations appear on the same or different chromosomes (also known as phasing), or whether a particular variant was maternally or paternally inherited are synonymous with haplotype analysis.  The reference further teaches a method wherein the parental genomic DNA was enriched with target capture probes prior to sequencing (see page 2 supplemental methods line 24 of Hui et al.), and thus teaches enriching said plurality of barcoded parental nucleic acid molecules for target nucleic acid molecules comprising one or more target regions to generate an enriched set of barcoded parental nucleic acid molecules.  The reference teaches using said set of enriched barcoded parental nucleic acid molecules or derivatives thereof to generate parental nucleic acid sequence information.  The reference teaches processing the sequence information to identify one or more parental haplotype blocks from a parental sample (see fig.1 and page 2 supplemental materials line 41 and following of Hui et al.).  The reference also teaches a “barcode based assembly”, and “haplotype phasing” (see page 515 of Hui et al.).  Haplotype assembly is the same as determining a haplotype block because the sequence information generated by these processes are not distinguishable from one another.
Regarding claim 19, this claim has the same limitations as claim 2.  Hui et al., teach that the fetal inheritance of which maternal haplotype was determined by RHDO analysis (see page 519 Fig.2 of Hui et al.).
Regarding claim 20, Hui et al., RHDO analysis based on sequential probability ratio test (SPRT) classification was performed to deduce the fetal inheritance of the maternally transmitted mutations (see page 516 left col. 3rd paragraph of Hui et al.).
Regarding claim 21, Hui teaches that the partition is sheared, then a library is prepared and sequenced (see page 515 Fig. 1 of Hui et al.).
Regarding claim 22, Hui et al., teach Haplotype phasing of genomic DNA was achieved by linking short read sequencing data to provide long range genetic information (Fig. 1). From the buffy coat sequencing data, barcode information of each sequenced read was used to link the short-sequenced reads into original long input molecules (see page 515 left and right col. of Hui et al.).
Regarding claim 23, Hui et al., teach analysis of the parental DNA and the fetal DNA obtained by chorionic villus sampling or amniocentesis.  Hui et al., also teaches linked short reads were prepared from the parental buffy coat DNA that were target captured and sequenced (see page 516 right col. 3rd paragraph of Hui et al.).
Regarding claim 24, Hui et al., teach high-throughput linked-read sequencing followed by maternal plasma-based relative haplotype dosage analysis (see page 513, left col., 3rd paragraph, of Hui et al.).
Regarding claim 28, this claim has the same limitations as claim 17.  Hui et al., teach that a library of Genome Gel Beads is combined with an optimal amount of HMW template gDNA in Master Mix and partitioning oil to create Gel Bead-In-EMulsions (GEMs) (page 2 Chromium TM reagent kits user guide step 2).
With regard to claim 31, Hui et al., at page 515, in the caption to Fig. 1, teaches:
Long DNA molecules were partitioned into gel beads and amplified by unique 10xTM barcoded primers.

Given that the reaction used barcoded primers in an amplification reaction, the complementary sequence to the target sequences, including that of the parents were effected. 

In view of the above showing and in the absence of convincing evidence to the contrary, claims 1, 2-5, 9-12, 16-24, 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hui et al. (“Universal Haplotype-Based Noninvasive Prenatal Testing for Single Gene Diseases”, Clinical Chemistry, 63:2 513–524, 2017).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).


Claim(s) 2, 3, 16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schnall-Levin et al. ( U.S. 20150376700 A1, 2015) as applied to claim(s) 1,4-12, 14, 15, 17, and 31  above, in view of Hui et al. (“Universal Haplotype-Based Noninvasive Prenatal Testing for Single Gene Diseases”, Clinical Chemistry, 63:2 513–524, 2017) and in further view of Van Nieuwerburgh et al., “Quantitative Bias in Illumina TruSeq and Novel Post Amplification Barcoding Strategy for Multiplexed DNA and Small RNA Deep Sequencing”, PLoS ONE, 6:10 1-6, October 2011).

With regard to claim 2, Levin-Schnall et al. teaches all of the elements of claim 1.  However, the reference does not teach the method of claim 1 wherein processing in (e) comprises performing a relative haplotype analysis.  Hui et al teaches high-throughput linked-read sequencing followed by maternal plasma-based relative haplotype dosage analysis (see page 513 left col. 4th paragraph of Hui et al.).  

It would have been obvious to substitute the method of sequence analysis taught in Levin with the relative haplotype dosing analysis taught in Hui et al.  One would have been motivated to do this because the RHDO method allows the deduction of the fetal genotype by measuring the relative counts of single nucleotide polymorphism (SNP) alleles on haplotypes in maternal plasma DNA (see page 514 left col 1st paragraph lines 1-4 of Hui et al.). This method also allows indirect measurement of hard to detect mutations like deletions, inversions, and mutations in repetitive elements or homologous genes (see page 514 left col. 1st paragraph lines 5-11 of Hui et al.).  Additionally, this method is applicable in a genome-wide or a targeted fashion, and this specifies the analysis for particular loci as well known in the art.

Regarding claim 3, Schnall-Levin et al., teach all of the elements of claim 1.  Schnall-Levin et al., do not teach performing said RHDO analysis.  The reference also does not teach performing sequential probability ratio tests of allelic imbalance.  However, at the time the invention was made, Hui et al. teaches RHDO analysis based on sequential probability ratio test (SPRT) classification (see page 516 left col. 3rd paragraph lines 1-3 of Hui et al.).  

It would have been obvious to use SPRT to perform the RHDO analysis of combined Schnall-Levin et al., and Hui et al.  One would have been motivated to do this because the method of analysis allows a conclusion to be drawn with a minimum amount of data.  For example, the method could be used to deduce the fetal inheritance of maternally transmitted mutations in samples where genetic material is less abundant (see page 516 left col 3rd paragraph lines 1-5 of Hui et al.). 
Regarding claim 16, Schnall-Levin et al., teach all the elements of claim 1.  Schnall-Levin et al., teach a set of barcoded beads.  Schnall-Levin et al., also teach that the beads can be linked to oligonucleotides containing one or more barcode sequences, as well as a primer, such as a random N-mer or other primer. Schnall-Levin et al., teach that the barcode sequences are releasable from the barcoded beads, e.g., through cleavage of a linkage between the barcode and the bead or through degradation of the underlying bead to release the barcode, or a combination of the two. Schnall-Levin et al., teach that the barcoded beads and other reagents, e.g., a reducing agent, are combined and subject to partitioning (see paragraph 0167 lines 10-22 of Levin-Schnall et al.).  
Schnall-Levin et al., do not teach that a given partition of the plurality of partitions contains a single bead.  
Hui et al. teach a library of Genome Gel Beads is combined with an optimal amount of HMW template gDNA in Master Mix and partitioning oil to create Gel Bead-In-EMulsions (GEMs) (see page 515 Fig. 1 and page 2 Chromium TM reagent kits user guide step 2 of Hui et al.).  It would have been obvious to combine the teachings of Levin and Hui in order to use the Gel bead in emulsions system taught in Hui et al to amplify and sequence genetic material from samples.  One would have been motivated to do this because of the enhanced specificity of copartitioning a single bead with a single stretch of nucleic acid.

Response to argument
Applicant’s representative, at page 9 of the response, traverses the rejection of claims under 35 USC 103(a).  Said traversal was based on the traversal of rejection of claims under 35 USC 102(a)(1).  As is evidenced above, the rejections have been maintained.  Therefore, and in the absence of convincing evidence to the contrary, claims 2, 3, 16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schnall-Levin et al. ( U.S. 20150376700 A1, 2015) as applied to claim(s) 1,4-12, 14, 15, 17, and 31  above, in view of Hui et al. (“Universal Haplotype-Based Noninvasive Prenatal Testing for Single Gene Diseases”, Clinical Chemistry, 63:2 513–524, 2017) and in further view of Van Nieuwerburgh et al., “Quantitative Bias in Illumina TruSeq and Novel Post Amplification Barcoding Strategy for Multiplexed DNA and Small RNA Deep Sequencing”, PLoS ONE, 6:10 1-6, October 2011).


Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170321270 A1 (Haque et al.), disclose a variety of methods for noninvasive prenatal diagnostic screening.  As seen in [0125]:  
One or more samples of cell-free DNA are obtained from the blood plasma of a pregnant woman. A DNA library is prepared from the cell-free DNA sample. Optionally, based on the sensitivity of the assay, as determined by, for example, the method discussed in Example 1, molecular barcodes may be incorporated if judged necessary for assay performance at desired fetal fractions. Next, the sample is enriched for a region of interest which is expected to contain one or more loci at which the father carries a different SNP allele than the mother. The enriched libraries are then sequenced and analyzed to call putative paternal variants. The presence of the detected variants are optionally validated by: (a) sequencing the maternal genome at the same sites to verify that the variants are not present in the mother (including as low-level mosaicism); (b) sequencing the paternal genome at the same sites to verify that the variants are in fact present in the father; and/or (c) sequencing the child's genome (for example, either from an amniotic fluid/chorionic villus sample in the prenatal context, or from a sample from the child postnatally) to verify the presence of the variant in the child.  (Emphasis added)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634